t c memo united_states tax_court isabel molina and isaac molina jr petitioners v commissioner of internal revenue respondent docket no 4026-03l filed date isabel molina isaac molina jr pro sese abbey b garber alvin a ohm and kathryn patterson for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6330 petitioners seek review of respondent’s determination to proceed with collection of their tax_liability unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition isabel and isaac molina jr resided in dallas texas in mr molina borrowed dollar_figure loan from his sec_401 retirement savings_plan retirement_plan with the city of dallas the city shortly after he received the loan mr molina began making a series of equal monthly payments as part of a repayment schedule on the loan in date the city terminated mr molina’s employment at the time of his termination the balance on the loan was dollar_figure and the remaining term was dollar_figure years mr and mrs molina made no further monthly payments on the loan after mr molina’s termination because the city did not have a system for them to make monthly payments on the loan after mr molina’s employment was terminated additionally after his termination the city offset the loan with funds from the retirement_plan at trial and on brief the parties consistently referred to the amount mr molina borrowed in as being dollar_figure documents from the retirement_plan for the period ending date list the amount mr molina borrowed as dollar_figure this discrepancy however does not affect the outcome of this case for convenience we shall refer to the amount borrowed as being dollar_figure on form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for the city reported dollar_figure as a distribution to mr molina in date mr and mrs molina filed their joint federal_income_tax return among other things on their return mr and mrs molina reported a dollar_figure distribution from the retirement_plan dollar_figure of tax on an early distribution from a qualified_pension plan a total income_tax_liability of dollar_figure and a balance due of dollar_figure after subtracting their withholding they did not remit any payment with their return mr and mrs molina reported the dollar_figure distribution on their return because they believed they were obligated to report this amount after receiving the form 1099-r on date respondent received a form_656 offer_in_compromise oic from mr and mrs molina mr and mrs molina attached a letter dated date date letter to their oic the date letter explained that the city’s reporting the dollar_figure distribution as income in represented a bureaucratic inconsistency and there was doubt as to liability for their tax_year respondent did not process the oic because mr and mrs molina left blank the space listing the amount offered on date respondent mailed mr and mrs molina a letter asking them to fill in the blank for the amount offered on date respondent received the oic from mr and mrs molina listing dollar_figure as the amount offered after receiving a notice_of_intent_to_levy and notice of your right to a hearing mr and mrs molina timely submitted a request for a sec_6330 hearing hearing request as part of their hearing request mr and mrs molina attached the date letter to the form request for a collection_due_process_hearing the date letter raised the issue of the underlying liability for noted the city made an error reporting the dollar_figure distribution in and proposed an oic as a collection alternative sometime before date mr and mrs molina had a sec_6330 hearing hearing with appeals officer norman becker at the hearing mr and mrs molina raised the issue of whether they were liable for tax on the dollar_figure distribution from the retirement_plan appeals officer becker also considered mr and mrs molina’s eligibility for an oic based on doubt as to liability and doubt as to collectibility on date respondent issued mr and mrs molina a notice_of_determination concerning collection action s under sec_6320 and or appeals officer becker determined that mr and mrs molina properly reported the dollar_figure distribution on their return and that they had sufficient income and assets to pay their tax_liability in full respondent rejected the oic concluding there was no doubt as to liability or collectibility in the petition under the statement of disagreement mr and mrs molina referenced the date letter which they attached to the petition opinion pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection 114_tc_604 114_tc_176 if a taxpayer received a statutory_notice_of_deficiency for the years in issue or otherwise had the opportunity to dispute the underlying tax_liability the taxpayer is precluded from challenging the existence or amount of the underlying tax_liability sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite petitioners did not receive a statutory_notice_of_deficiency for respondent assessed petitioners’ tax on the basis of the return petitioners raised the issue of their underlying liability for in their hearing request at the hearing and in the petition accordingly petitioners’ underlying liability is properly before the court and we review that issue de novo see 122_tc_1 sego v commissioner supra goza v commissioner supra we shall review the remainder of respondent’s determination for an abuse_of_discretion see sego v commissioner supra sec_402 provides generally that distributions from a qualified_plan are taxable to the distributee in the taxable_year of the distributee in which distribution occurs pursuant to sec_72 sec_72 provides the general_rule that proceeds of a loan from a qualified_employer_plan to a plan participant are treated as a taxable_distribution to the participant in the year in which the loan proceeds are received see patrick v commissioner tcmemo_1998_30 affd 181_f3d_103 6th cir sec_72 however provides an exception to this general_rule under this exception a loan is not treated as a taxable_distribution if the principal_amount of the loan when added to the outstanding balance of all other loans from the same plan does not exceed a specified limit sec_72 the loan by its terms must be repaid within years from the date of its inception or is made to finance the acquisition of a home which is the principal_residence of the participant sec_72 and the loan must have substantially level amortization with quarterly or more frequent payments required over the term of the loan sec_72 petitioners contend that the dollar_figure distribution was not taxable in respondent argues that sec_72 and the final_regulation thereunder support the conclusion that mr molina received the dollar_figure distribution from the retirement_plan in under the regulations when a participant fails to make payments in accordance with the terms of a loan the loan is treated as no longer meeting the sec_72 requirement thereby resulting in a deemed_distribution sec_1_72_p_-1 q a- income_tax regs such a deemed_distribution occurs at the time the installment_payment was due but not made and equals the entire outstanding balance of the loan at the time of such failure sec_1_72_p_-1 q a-10 income_tax regs the loan however was made before the effective date of this regulation sec_1_72_p_-1 q a-22 income_tax regs in his reply brief respondent argues that petitioners raised this argument for the first time on brief respondent’s argument is without merit petitioners raised this argument in the date letter which they attached to their oic the hearing request and the petition furthermore at the calendar call a colloquy between petitioners and the court made it clear that petitioners contended that was the incorrect year for taxing the dollar_figure distribution from the retirement_plan petitioners stated that they had asserted this from the beginning accordingly the final_regulation is not applicable to the case at bar before the promulgation of the final_regulation a proposed regulation had been issued containing these same provisions sec_1_72_p_-1 q a-4 q a-10 proposed income_tax regs fed reg date the proposed regulation however was to apply only to loans made after a certain period after the final_regulation had been published sec_1_72_p_-1 q a-19 proposed income_tax regs fed reg date generally proposed_regulations are afforded no more weight than a position advanced by the commissioner on brief 108_tc_100 54_tc_1233 nevertheless we find that respondent’s position in the proposed regulation makes more sense than respondent’s litigating position that the distribution occurred in see garcia v commissioner tcmemo_1998_203 reaching this conclusion regarding another question and answer contained in the same proposed regulation affd without published opinion 190_f3d_538 5th cir additionally the substantially level amortization requirement under sec_72 has been interpreted as requiring that payment of principal and interest be made in substantially level amounts over the term of the loan plotkin v commissioner tcmemo_2001_71 estate of gray v commissioner tcmemo_1995_421 mr molina stopped making monthly payments on the loan in date additionally the city no longer required monthly installment payments on the loan and had no provision for mr molina to continue making monthly installment payments on the loan after mr molina’s termination thus after date the loan was no longer required to be repaid by means of level amortization see sec_72 accordingly pursuant to sec_72 no distribution includable in mr molina’s gross_income occurred in it is unclear from the record however whether after application of our holding that petitioners did not have to report the dollar_figure deemed_distribution in petitioners’ tax_liability for remains unpaid accordingly we will direct the parties to submit computations showing the correct amount of petitioners’ tax_liability for to reflect the foregoing an appropriate order will be issued
